

116 HR 8541 IH: To help ensure that COVID–19 does not prevent disabled veterans from using the medical treatment leave to which such veterans are entitled, and for other purposes.
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8541IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Kilmer (for himself, Mr. Fitzpatrick, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo help ensure that COVID–19 does not prevent disabled veterans from using the medical treatment leave to which such veterans are entitled, and for other purposes.1.Disabled veteran leave extension and restoration(a)In generalThe period during which a covered employee is entitled to leave under section 6329(a) of title 5, United States Code, shall be the 24-month period beginning on the first day of employment of such employee.(b)Leave forfeiture(1)In generalNotwithstanding subsection (b)(2) of section 6329 of title 5, United States Code, leave to which subsection (a) applies shall be forfeited and may not be carried over if such leave is not used during the 24-month period described in such subsection.(2)Other forfeiture rule inapplicableAny leave credited to a covered employee that has not been forfeited prior to the date of the enactment of this Act by operation of section 6329(b)(2) of title 5, United States Code, shall not be forfeited by operation of such section.(c)Previously forfeited leave restored(1)In generalLeave credited to a covered employee that was forfeited by operation of section 6329(b)(2) of title 5, United States Code, shall be made available to such employee in accordance with paragraph (3) and to the extent it was so forfeited if—(A)such employee did not use such leave prior to forfeiture because medical treatment from a Veterans Affairs medical provider for the related disability was not reasonably available due to COVID–19, as determined by the Director of the Veterans Integrated Service Network in which such employee resided on the date of such forfeiture; and(B)such employee would be entitled to leave under section 6329(a) of title 5, United States Code, if the date on which leave would be made available under this paragraph was the first day of employment of such employee.(2)Restored leave availabilityLeave made available to a covered employee under paragraph (1) shall remain available to such employee until the date that is 12 months after the date on which such leave was forfeited by operation of section 6329(b)(2) of title 5, United States Code.(3)ApplicationA covered employee that seeks leave to be made available under paragraph (1) shall submit to the head of the agency employing such employee a request, in such form and manner as the Director of the Office of Personnel Management may prescribe, for such leave.(4)Treatment of restored leaveExcept as provided in this subsection, leave made available under this subsection shall be treated in the same manner as leave credited to an employee under section 6329 of title 5, United States Code.(d)Rule of constructionSubsection (a) shall not be construed as modifying or otherwise affecting the rights of any covered employee with respect to leave forfeited prior to the date of the enactment of this Act by operation of section 6329(b)(2) of title 5, United States Code.(e)DefinitionsIn this Act:(1)Covered employeeThe term covered employee means an employee described in section 6329(a) of title 5, United States Code, whose first day of employment is during the covered period.(2)Covered periodThe term covered period means the period beginning on March 1, 2019, and ending on June 1, 2021.(3)Related disabilityThe term related disability means the disability for which a covered employee is entitled to the leave referred to in subsection (a).(4)Veterans affairs medical providerThe term Veterans Affairs medical provider means any—(A)medical facility of the Department of Veterans Affairs that furnishes medical care or services; or(B)non-Department of Veterans Affairs health care provider who provides medical care or services to veterans under the laws administered by the Secretary of Veterans Affairs.